DETAILED ACTION
This is in response to application filed on 3/12/2020 in which claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 (Fig. 1), Subspecies A (Fig. 6), with an indication of Claims 1-3, 7-9 reading on the election in the reply filed on 12/28/21 is acknowledged.  
However, see attached interview summary-- a courtesy call was made to attorney Karin Williams on 3/2/22 as examiner believed applicant’s election of species/subspecies properly read also on Claims 4-6, and therefore Claims 1-9 read on applicant’s election.  Attorney agreed, and orally corrected the election to be without traverse of Species 1, Subspecies A, reading on Claims 1-9.
In summary, during a telephone conversation with attorney Karin Williams on 2/3/22 a provisional election was made without traverse to prosecute the invention of Species 1 (Fig. 1), Subspecies A (Fig. 6), claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 12/7/2020 and 12/9/2020 has been considered by the examiner.  As best understood, IDS submitted 12/7/2020 US Patent Application Citation #1 had an incorrect publication number and therefore the instant citation was not considered.  However, the error was corrected in the IDS submitted 12/9/2020, and was subsequently considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
As throughout Claims 1-9, the term “woven” is utilized.  However, applicant’s drawings are of a knitted fabric, and not woven, as the terms are understood in the knitted and woven arts.  Although applicant can act as their own lexicographer, the applicant has not clearly set forth a special definition of the term woven in the specification that differs from the plain and ordinary meaning the term woven would otherwise possess.  As such, it is suggested to correct the term “woven” to “knitted”.
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of the following:
As throughout the disclosure, the term “woven” is utilized.  However, applicant’s disclosure (as evidenced by the drawings) is of a knitted fabric, and not woven, as the terms are understood in the knitted and woven arts.  Although applicant can act as their own lexicographer, the applicant has not clearly set forth a special definition of the term woven in the specification that differs from the plain and ordinary meaning the term woven would otherwise possess.  As such, it is suggested to correct the term “woven” to “knitted”.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
As aforementioned, the term “woven” should be “knitted”, such as in the title and throughout the rest of the specification
Appropriate correction is required.
Claim Objections
Claim(s) 1-9 is/are objected to because of the following informalities: 
As aforementioned, the term “woven” should be “knitted” throughout Claims 1-9
Claim 2 Line 3 “multiple said braids” is suggested to read “said multiple braids” for proper antecedent basis with “multiple braids” established in Claim 1 Line 7
Should there be any disagreement with the aforementioned, at least 112(b) indefiniteness rejections may be warranted without constituting a new rejection
Appropriate correction is required.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
The term “woven” will be interpreted “knitted”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al (USPN 8286451), herein Mueller.
Regarding Claim 1, Mueller teaches a woven fabric for promoting heat dissipation, the woven fabric covering a wearer's skin when in use (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1; Col. 5 Line 9 "knitted spacer textile”, wherein it is known in the art that textile is fabric, see extrinsic evidence Sayed NPL; Mueller teaches the woven fabric which meets the structural limitations in the claims and performs the functions as recited such as being capable of promoting heat dissipation and covering skin at least to some degree, especially in light of knitted spacer fabrics being known in the art to be utilized as recited, see extrinsic evidence Heide et al DE 19910785), and comprising:
two surface layers disposed at a spaced interval (see Fig. 1; Col. 5 Line 9 "knitted spacer textile"), and comprising
a first surface layer (see Fig. 1; Col. 5 Lines 9-10 "knitted spacer textile having two cover plies 1, 1'"); and
a second surface layer oriented to the wearer's skin when the woven fabric is in use (see Fig. 1; cover plies 1, 1'; Mueller teaches the second surface layer which meets the structural limitations in the claims and performs the functions as recited such as being capable of being oriented to skin when in use), and having
multiple braids disposed parallelly (see Figs. 1 and 2, wherein wales 4 of cover plies 1, 1' are parallel to one another; inasmuch as the term “braid” has been defined, the individual plies meets the term),
each one of the multiple braids being straight (see Fig. 1 wherein the wales 4 are straight); and
an intermediate layer formed with multiple monofilaments which are woven between the multiple braids of the second surface layer and the first surface layer (Col. 5 Lines 10-11 “spacer threads 2 that connect the cover plies 1, 1’ with one another”; Col. 6 Lines 30-31 "spacer threads 2 can be formed from mono-filament yarn"; Col. 4 Line 1 "spacer threads preferably consist of a mono-filament").
Regarding Claim 2, Mueller teaches all the claimed limitations as discussed above in Claim 1.
Mueller further teaches wherein the woven fabric has multiple channels (see Fig. 1),
and each one of the multiple channels is formed among the intermediate layer and adjacent two of the multiple said braids (see Fig. 1; Col. 6 Lines 12-14 "planned parting location 9 is formed between the wales 4 not connected by slanted spacer threads 2").
Regarding Claim 4, Mueller teaches all the claimed limitations as discussed above in Claim 1.
Mueller further teaches wherein the first surface layer has multiple first fibers (7) disposed parallel (see either of cover plies 1, 1’ in Figs. 1, 2; wherein there are multiple first fibers inasmuch as wales 4 are completely separate except by 6 and therefore; Col. 5 Lines 64-66 "wales 4 in cover plies 1, 1' are only connected by…system 6 which is present in a tricot lapping"; Col. 5 Lines 38-39 “three thread sections of multi-filament yarn 7, which act parallel to one another”); and
multiple second fibers (8), each one of the multiple second fibers shuttled back and forth and woven with the multiple first fibers (see Figs. 1, 2 at least for multiple; Col. 5 Lines 64-66 "wales 4 in cover plies 1, 1' are only connected by…system 6 which is present in a tricot lapping"; Col. 6 Lines 11-12 "thread system 6 formed from mono-filament yarn 8”).
Regarding Claim 5, Mueller teaches all the claimed limitations as discussed above in Claim 2.
The body of Claim 5 is the same as the body of Claim 4.  As such, see the aforementioned rejection of the body of Claim 4 for the rejection of the body of Claim 5.
Regarding Claim 7, Mueller teaches all the claimed limitations as discussed above in Claim 1.
Mueller further teaches wherein each one of the multiple braids is made of a first yarn and a second yarn interlaced with the first yarn (see Fig. 2; Col. 5 Lines 64-66 "wales 4 in cover plies 1, 1' are only connected by…system 6 which is present in a tricot lapping"; Col. 6 Lines 11-12 "thread system 6 formed from mono-filament yarn 8", wherein tricot lapping is interlacing).
Regarding Claim 8, Mueller teaches all the claimed limitations as discussed above in Claim 2.
The body of Claim 8 is the same as the body of Claim 7.  As such, see the aforementioned rejection of the body of Claim 7 for the rejection of the body of Claim 8.
 
Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heide et al (DE 19910785), herein Heide.
Regarding Claim 1, Heide teaches a woven fabric for promoting heat dissipation, the woven fabric covering a wearer's skin when in use (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1; [0012] "invention…producing three-dimensional knitted structures to develop a fabric that allows…the transfer of moisture …to the surface…that is remote from the skin"; Heide teaches the woven fabric which meets the structural limitations in the claims and performs the functions as recited such as being capable of promoting heat dissipation and covering skin, especially in light of [0012]), and comprising:
two surface layers disposed at a spaced interval (see Fig. 1), and comprising
a first surface layer (see Fig. 1; [0016] "skin-distant area 2"); and
a second surface layer oriented to the wearer's skin when the woven fabric is in use (see Fig. 1; [0016] "skin-near area 1"; Heide teaches the second surface layer which meets the structural limitations in the claims and performs the functions as recited such as being capable of being oriented to skin when in use, especially as it’s “skin-near”), and having
multiple braids disposed parallelly (see Fig. 1; [0016] "surface 1 …has ribs 3 and is interrupted by channels 4"; inasmuch as the term “braid” has been defined, the individual ribs meet the term),
each one of the multiple braids being straight (see Fig. 1); and
an intermediate layer formed with multiple monofilaments which are woven between the multiple braids of the second surface layer and the first surface layer (see Fig. 1; [0016] "monofilament connecting threads 5 are arranged between the surface 1…and the surface 2").
Regarding Claim 2, Heide teaches all the claimed limitations as discussed above in Claim 1.
Heide further teaches wherein the woven fabric has multiple channels (see Fig. 1),
and each one of the multiple channels is formed among the intermediate layer and adjacent two of the multiple said braids (see Fig. 1).
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moretti Polegato et al (US Publication 2018/0338563), herein Moretti.
Regarding Claim 1, Moretti teaches a woven fabric for promoting heat dissipation, the woven fabric covering a wearer's skin when in use (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1, 2, 2B; [0074] "three-dimensional knit spacer fabric 30 has…resilience sufficient…for enhanced air circulation"; [0073] "resilient yarns 40 interconnecting the two layers 36, 38 are disposed at non-parallel angles between the two layers, with the result of forming a generally v-shaped channel 32 open at the front (inner) surface, with the channeling having the effect of creating relatively improved circulation and flow of air and moisture, e.g. from a wearer's adjacent skin surface (S), indicated in Fig. 2"; Moretti teaches the woven fabric which meets the structural limitations in the claims and performs the functions as recited such as being capable of promoting heat dissipation and covering skin, especially in light of [0073, 74]), and comprising:
two surface layers (36, 38) disposed at a spaced interval (see Fig. 1), and comprising
a first surface layer (see Fig. 1; [0083]  "outside or back fabric layer 38 is made from stitch yarn"); and
a second surface layer oriented to the wearer's skin when the woven fabric is in use (see Fig. 1; [0079] "first (inner) fabric or top (back) layer 36 is made from a stitch yarn"; Moretti teaches the second surface layer which meets the structural limitations in the claims and performs the functions as recited such as being capable of oriented to skin when in use, especially in light of [0073] "channeling having the effect of creating relatively improved circulation and flow of air and moisture, e.g. from a wearer's adjacent skin surface (S), indicated in Fig. 2" and [0078] "comfortable top (inner) layer 36 and air circulation next to the skin, S"; wherein 36 is oriented to the wearer's skin at the least for being utilized in a skin context), and having
multiple braids disposed parallelly (see 36 in Fig. 1; inasmuch as the term “braid” has been defined, the individual sections of 36 separated by channels meet the term),
each one of the multiple braids being straight (see Fig. 1); and
an intermediate layer formed with multiple monofilaments which are woven between the multiple braids of the second surface layer and the first surface layer ([0082] "pile yarns 40, which interconnect the two layers, may be a monofilament").
Regarding Claim 2, Moretti teaches all the claimed limitations as discussed above in Claim 1.
Moretti further teaches wherein the woven fabric has multiple channels (see Fig. 1; [0073] "resilient yarns 40 interconnecting the two layers 36, 38 are disposed at non-parallel angles between the two layers, with the result of forming a generally v-shaped channel 32 open at the front (inner) surface, with the channeling having the effect of creating relatively improved circulation and flow of air and moisture, e.g. from a wearer's adjacent skin surface (S), indicated in Fig. 2"),
and each one of the multiple channels is formed among the intermediate layer and adjacent two of the multiple said braids (see Fig. 1).
Regarding Claim 3, Moretti teaches all the claimed limitations as discussed above in Claim 2.
Moretti further teaches wherein the multiple monofilaments divergently stretch out from each one of the multiple braids toward the first surface layer (see Fig. 1 and aforementioned in Claim 2),
and each one of the multiple channels has a V-shaped cross section (see Fig. 2B; [0078] "three-dimensional v-shaped channels 32 is designed to facilitate moisture transport away from the wearer's body").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaki et al (USPN 7213421), herein Shirasaki, in view of Rock et al (USPN 5817391), herein Rock.
Regarding Claim 1, Shirasaki teaches a woven fabric for promoting heat dissipation, the woven fabric covering a wearer's skin when in use (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1, 4, 11, 12;  abstract "three-dimensionally constructed warp knit fabric formed to include two front-surface and back-surface ground knit constructions and connecting yarns interconnecting the front-surface and back-surface ground knit constructions characterized by comprising insertions yarns between the connection yarns, wherein the insertion yarn is fixed along the inner side of the back-surface ground knit construction"; Shirasaki teaches the woven fabric which meets the structural limitations in the claims and performs the functions as recited such as being capable of promoting heat dissipation when in skin use, especially as it is known in the art to utilize such a three-dimensionally constructed knit fabric in such a context, see extrinsic evidence Heide et al DE19910785), and comprising:
two surface layers disposed at a spaced interval (see Fig. 1), and comprising
a first surface layer (see Fig. 1; Col. 5 Line 5 “back-surface ground knit construction 3”; Col. 2 Lines 62-64 "insertion yarn is fixed along the inner side of the back-surface ground knit construction"); and
a second surface layer oriented to the wearer's skin when the woven fabric is in use (see Fig. 1; Col. 4 Line 63 "front-surface ground knit construction 2"; Shirasaki teaches the second surface layer which meets the structural limitations in the claims and performs the functions as recited such as being capable of being oriented to skin when in use), and having
multiple braids disposed parallelly (see Fig. 1 of front 2; inasmuch as the term “braid” has been defined, the individual sections of front 2 in the course direction separated by channels meet the term),
each one of the multiple braids being straight (see Fig. 1); and
an intermediate layer formed with multiple yarns which are woven between the multiple braids of the second surface layer and the first surface layer (see Figs. 1, 4, 11; Col. 3 Line 60 "4 connection yarn”; Col. 7 Lines 40-44 “back-surface ground knit construction was formed with a guide bar L-1, a front-surface ground knit construction having an open portion was formed with guide bars L-5 and L-6, and these constructions were connected using a connection yarn on a guide bar L-3”; wherein it is understood that there are multiple monofilaments in Fig. 11 as Fig. 11 is merely a cross-section of feeders in a standard double raschel machine Col. 3 Lines 49-51, and therefore there are more L-3 feeders for monofilaments going in and/or out of the page and therefore multiple yarns).

Shirasaki does not explicitly teach that the intermediate layer is formed with monofilaments.

Rock teaches wherein the intermediate layer is formed with monofilament (see Figs. 1, 2; Col. 2 Lines 2-6 "as shown in Figs. 1 and 2, the three-dimensional knit spacer fabric is generally indicated at 11 and includes a first fabric layer 13 made from stitch yarn 17, a second fabric layer 15 made from stitch yarn 19, and pile yarn 21 interconnecting the two layers"; Col. 2 Lines 61-62, 65 "pile yarn 21, which interconnects the two layers, may be a monofilament...in order to increase resilience").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirasaki’s intermediate layer yarns to be of monofilament as taught by Rock as Rock shows it is known in the art to do so in a spacer fabric in order to provide resilience/spring-like qualities (Col. 2 Lines 61-62, 65).
Regarding Claim 2, modified Shirasaki teaches all the claimed limitations as discussed above in Claim 1.
Shirasaki further teaches wherein the woven fabric has multiple channels (see Fig. 1; Col. 4 Lines 63-64 "front-surface ground knit construction 2 has an open portion 6" along course direction),
and each one of the multiple channels is formed among the intermediate layer and adjacent two of the multiple said braids (see Fig. 1 for course direction).
Regarding Claim 3, modified Shirasaki teaches all the claimed limitations as discussed above in Claim 2.
Shirasaki further teaches wherein the multiple monofilaments divergently stretch out from each one of the multiple braids toward the first surface layer (see Fig. 1 for course direction),
and each one of the multiple channels has a V-shaped cross section (see Fig. 1 for course direction).
Regarding Claim 4, modified Shirasaki teaches all the claimed limitations as discussed above in Claim 1.
Shirasaki further teaches wherein the first surface layer has multiple first fibers disposed parallelly; and (see Fig. 1 back layer 3)
multiple second fibers, each one of the multiple second fibers shuttled back and forth and woven with the multiple first fibers (see Fig. 12 where insertion yarn clearly multiple and shuttled back and forth; Col. 2 Lines 62-64 "insertion yarn is fixed along the inner side of the back-surface ground knit construction"; at the least, woven with front 2/back 3 via fixing yarn Fig. 12; see Fig. 2; Col. 5 Lines 14-17 “insertion yarns 5 is knitted along the inner portion of the back-surface ground knit construction 3, and the insertion yarns 5 can be visually recognized through the open portion 6”).
Regarding Claim 5, modified Shirasaki teaches all the claimed limitations as discussed above in Claim 2.
The body of Claim 5 is the same as the body of Claim 4.  As such, see the aforementioned rejection of the body of Claim 4 for the rejection of the body of Claim 5.
Regarding Claim 6, modified Shirasaki teaches all the claimed limitations as discussed above in Claim 3.
The body of Claim 6 is the same as the body of Claim 4.  As such, see the aforementioned rejection of the body of Claim 4 for the rejection of the body of Claim 6.
Regarding Claim 7, modified Shirasaki teaches all the claimed limitations as discussed above in Claim 1.
Shirasaki further teaches wherein each one of the multiple braids (front 2) is made of a first yarn (A5) and a second yarn (A6) interlaced with the first yarn (see Figs. 4 and 11; Example 1; Col. 7 Lines 36-43 “double raschel knitting machine…was used to prepare…knit fabric as shown in…Fig. 4….a front-surface ground knit construction having an open portion was formed with guide bars L-5 and L-6”; Col. 4 Lines 33-35 "ground yarns A5 and A6 are supplied to guide bars L-5 and L-6, respectively, and a front-surface ground knit construction F is formed by a front needle FN", where A5, A6 are clearly interlaced in order to form the front).
Regarding Claim 8, modified Shirasaki teaches all the claimed limitations as discussed above in Claim 2.
The body of Claim 8 is the same as the body of Claim 7.  As such, see the aforementioned rejection of the body of Claim 7 for the rejection of the body of Claim 8.
Regarding Claim 9, modified Shirasaki teaches all the claimed limitations as discussed above in Claim 3.
The body of Claim 9 is the same as the body of Claim 7.  As such, see the aforementioned rejection of the body of Claim 7 for the rejection of the body of Claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Park et al (USPN 7565821), Carter et al (USPN 10251436) directed to spacer fabrics with channels and braids; Sato et al (USPN 4787219) directed to spacer fabric with multiple yarns; Ikenaga et al (USPN 6644070), Spillane (USPN 5385036) directed to V-shaped channels; Schmidt et al (USPN 5641560), Matsuda (USPN 4463486) directed to second fiber shuttled back and forth with a first fiber; Yoshida (JP 2019/044312) directed to multiple braids made of a second yarn interlaced with a first yarn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732